[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-15912                    January 4, 2007
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________                 CLERK

                D.C. Docket No. 03-00877-CV-T-26-TBM

PATRICIA ALLEN,


                                                     Plaintiff-Appellant,

                                  versus

ROBERT S. MUELLER, III, Director,
Federal Bureau of Investigation,


                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 4, 2007)

Before BLACK, BARKETT and COX, Circuit Judges.

PER CURIAM:
      Patricia Allen (Plaintiff) filed this civil rights action against Robert S.

Mueller, Director of the FBI (Defendant) pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000, et seq., alleging that she suffered

adverse employment action in retaliation for statutorily protected activity in which

she had engaged. The case was tried by a Magistrate Judge by consent who

entered judgment in favor of the Defendant.

      The court concluded that there was not a sufficient causal connection

between Allen’s protected activity and the adverse employment action of which

she complains. We will only overturn this finding of fact only if it is clearly

erroneous. Burrell v. Board of Trustees of Georgia Military College, 125 F.3d

1390, 1394 (11th Cir. 1997).

      After a review of the briefs and relevant portions of the record, we conclude

that the court’s finding has support in the record and therefore is not clearly

erroneous. Accordingly, the district court’s judgment is affirmed.

      AFFIRMED.




                                           2